IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00035-CV

                            IN RE JENNIFER STEELY



                                Original Proceeding


                           ABATEMENT ORDER


      On January 28, 2020, relator, Jennifer Steely, filed a petition for writ of habeas

corpus in this Court. On January 29, 2020, we granted relator temporary relief in the form

of immediate release from confinement in the county jail pending resolution of this

proceeding. Additionally, we requested a response to relator’s petition for writ of habeas

corpus to be filed within fourteen days.

      On February 5, 2020, real party in interest, Joshua Aaron Rasco, provided this

Court with a copy of a settlement agreement purportedly agreed to by relator and real

party in interest. The terms of this agreement appear to involve the merits of this

proceeding.
        Subsequently, on February 12, 2020, relator filed an unopposed motion to abate

this proceeding for thirty days to allow the parties to prepare and obtain entry of an order

in the trial court that reflects the parties’ agreement. After review, we grant relator’s

motion to abate this matter. Accordingly, this proceeding is abated for thirty days.




                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; proceeding abated
Opinion delivered and filed February 19, 2020
[CV06]
[RWR]




In re Steely                                                                           Page 2